            Case 2:19-cv-00186-MJH Document 1 Filed 02/20/19 Page 1 of 13



                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA
                              PITTSBURGH DIVISION

TONIE CHRISTY,                                §        Docket No. _____________
individually and on behalf                    §
of all others similarly situated,             §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §        JURY TRIAL DEMANDED
                                              §
TDT CONSULTING, LLC,                          §        CLASS/COLLECTIVE ACTION
                                              §
       Defendant.                             §        PURSUANT TO 29 U.S.C. § 216(b)/
                                              §        FED. R. CIV. P. 23



              ORIGINAL CLASS AND COLLECTIVE ACTION COMPLAINT

                                         I.       SUMMARY

       1.       Tonie Christy (“Christy”) bring this lawsuit to recover unpaid overtime wages and

other damages from TDT Consulting, LLC (“TDT”) under the Fair Labor Standards Act (“FLSA”),

the Ohio Minimum Fair Wage Standards Act, O.R.C. §§4111 et seq., (“the Ohio Wage Act”), the Ohio

Prompt Pay Act (“OPPA”), Ohio Rev. Code §4113.15 (the Ohio Wage Act and the OPPA will be

referred to collectively as “the Ohio Wage Acts”) and the Pennsylvania Minimum Wage Act

(“PMWA”), 43 Pa. Stat. Ann. § 333.104.

       2.       Christy worked for TDT as a laborer.

       3.       Christy and the other workers like them regularly worked for TDT in excess of forty

(40) hours each week.

       4.       But these workers never received overtime for hours worked in excess of forty (40)

hours in a single workweek.

       5.       Instead of paying overtime as required by the FLSA, Ohio Wage Acts, and PMWA,

TDT improperly classified Christy and those similarly situated workers as independent contractors
             Case 2:19-cv-00186-MJH Document 1 Filed 02/20/19 Page 2 of 13



and paid them a daily rate with no overtime compensation.

        6.       This class and collective action seeks to recover the unpaid overtime wages and other

damages owed to these workers.

                                  II.     JURISDICTION AND VENUE

        7.       This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

        8.       The Court has federal jurisdiction over this action pursuant to the jurisdictional

provisions of the Class Action Fairness Act, 28 U.S.C. § 1332(d). The Court also has supplemental

jurisdiction over any state law sub-class pursuant to 28 U.S.C. § 1367.

        9.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in this District and Division.

        10.      Christy worked for TDT in this District and Division in Washington County,

Pennsylvania and TDT conducts substantial business operations in this District and Division.

                                         III.     THE PARTIES

        11.      Christy worked for TDT as a laborer from approximately April 2017 to June 2018.

        12.      Christy worked for TDT in Pennsylvania, West Virginia, and Ohio.

        13.      Throughout his employment with TDT, Christy was paid a day-rate with no overtime

compensation and was classified as an independent contractor.

        14.      Christy’s consent to be a party plaintiff is attached as Exhibit A.

        15.      Christy brings this action on behalf of himself and all other similarly situated workers

who were classified as independent contractors and paid by TDT’s day-rate system. TDT paid each

of these workers a flat amount for each day worked and failed to pay them overtime for all hours that

they worked in excess of 40 hours in a workweek in accordance with the FLSA, Ohio Wage Acts, and

PMWA.


                                                     2
          Case 2:19-cv-00186-MJH Document 1 Filed 02/20/19 Page 3 of 13



        16.     The class of similarly situated employees or putative class members sought to be

certified is defined as follows:

                ALL CURRENT AND FORMER OILFIELD WORKERS
                THAT WORKED FOR OR ON BEHALF OF TDT
                CONSULTING, LLC WHO WERE CLASSIFIED AS
                INDEPENDENT CONTRACTORS AND PAID A DAY-
                RATE DURING THE LAST THREE (3) YEARS.
                (“Putative Class Members”).

        17.     Christy also seeks class certification of such a class under FED. R. CIV. P. 23 under the

PMWA and the Ohio Wage Acts.

        18.     Defendant TDT Consulting, LLC is corporation doing business throughout the

United States, including Pennsylvania and Ohio. TDT may be served by serving its registered agent

for service of process, Tara Lane at 6617 Shadow Valley Drive, Burleson, Texas 76028.

                                   IV.   COVERAGE UNDER THE FLSA

        19.     At all times hereinafter mentioned, TDT has been an employer within the meaning of

the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        20.     At all times hereinafter mentioned, TDT has been part of an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        21.     At all times hereinafter mentioned, TDT has been part of an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of the

FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce

or in the production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials – such as tools, cell phones, and personal protective equipment - that have been

moved in or produced for commerce by any person and in that TDT has had and has an annual gross

volume of sales made or business done of not less than $1,000,000 (exclusive of excise taxes at the

retail level which are separately stated).



                                                    3
          Case 2:19-cv-00186-MJH Document 1 Filed 02/20/19 Page 4 of 13



       22.     At all times hereinafter mentioned, Christy and the Putative Class Members were

engaged in commerce or in the production of goods for commerce.

       23.     As will be shown through this litigation, TDT treated Christy (and indeed all of its

workers that it classified as independent contractors and paid a daily rate to without overtime

compensation) as employees and uniformly dictated the pay practices of Christy and its other workers

including its so-called “independent contractors”.

       24.     TDT’s misclassification of Christy and the Putative Class Members as independent

contractors does not alter their status as employees for purposes of the FLSA, the Ohio Wage Acts

or the PMWA.

                                           V.        FACTS

       25.     TDT is a staffing company that provides oilfield workers to Energy Operators

throughout the United States, including Pennsylvania and Ohio. To complete their business objectives,

TDT employed independent contractors.

       26.     Many of the individuals who worked for TDT, were paid on a day-rate basis,

misclassified as independent contractors, and make up the proposed Putative Class. While the exact

job titles and job duties may differ, the Putative Class Members are and were subjected to the same or

similar illegal pay practices for similar work. These so-called independent contractors were paid them

a flat sum for each day worked, regardless of the number of hours that they worked that day (or in

that workweek) without any overtime pay for hours that they worked in excess of forty (40) hours in

a workweek.

       27.     For example, Christy worked for TDT as a laborer or “backyard hand” from

approximately April 2017 to June 2018. Throughout his employment with TDT, he was classified as

an independent contractor and paid on a day-rate basis.




                                                     4
          Case 2:19-cv-00186-MJH Document 1 Filed 02/20/19 Page 5 of 13



        28.     As a “backyard hand” laborer, Christy spent his time assisting with the solids control

work on the well sites including running centrifuges to separate water from drill and performing a

variety of manual labor tasks involved in drilling and well completions at a number of well sites.

        29.     The work Christy performed was an essential and integral part of TDT’s core business.

        30.     While he was classified as an independent contractor, TDT exercised control over all

aspects of his job.

        31.     TDT did not require any substantial investment by Christy or the Putative Class

Members for them to perform the work that was required.

        32.     TDT determined Christy and the Putative Class Members opportunity for profit and

loss. Christy and the Putative Class Members were not required to possess any unique or specialized

skillset (other than that maintained by all other employees in their respective position) to perform their

job duties.

        33.     TDT and its clients controlled all the significant or meaningful aspects of the job

duties performed by Christy and the Putative Class Members.

        34.     TDT and its clients determined the hours and locations Christy and the Putative Class

Members worked, tools used, and rates of pay received.

        35.     Even though Christy and the Putative Class Members often worked away from TDT’s

offices without the presence of a direct supervisor employed by TDT, TDT still controlled all aspects

of Christy and the Putative Class Members job activities by enforcing mandatory compliance with

TDT and its client’s policies and procedures.

        36.     No real investment was required of Christy and the Putative Class Members to

perform their job.




                                                    5
            Case 2:19-cv-00186-MJH Document 1 Filed 02/20/19 Page 6 of 13



          37.   More often than not, Christy and the Putative Class Members utilized equipment

provided by TDT and/or its clients to perform their job duties. Christy and the Putative Class

Members did not provide the equipment he worked with on a daily basis.

          38.   TDT and/or its clients made the large capital investments in buildings, machines,

equipment, tools, and supplied in the business in which Christy and the Putative Class Members

worked.

          39.   Christy and the Putative Class Members did not incur operating expenses like rent,

payroll, marketing, and insurance.

          40.   Christy and the Putative Class Members were economically dependent on TDT during

their employment.

          41.   TDT set Christy and the Putative Class Members rates of pay, their work schedules,

and prohibited them from working other jobs for other companies while they were working on jobs

for TDT.

          42.   TDT directly determined Christy and the Putative Class Members opportunity for

profit and loss. Christy and the Putative Class Members earning opportunities were based on the

number of days TDT scheduled them to work.

          43.   Moreover, the job functions of Christy and the Putative Class Members were primarily

manual labor/technical in nature, requiring little to no official training, much less a college education

or other advanced degree.

          44.   Christy and the Putative Class Members did not have any supervisory or management

duties.

          45.   Christy and the Putative Class Members were not employed by TDT on a project-by-

project basis. In fact, while Christy and the Putative Class Members were classified as independent




                                                   6
          Case 2:19-cv-00186-MJH Document 1 Filed 02/20/19 Page 7 of 13



contractors, they were regularly on call for TDT and/or its clients and were expected to drop

everything and work whenever needed.

        46.     Christy and the Putative Class Members perform the same or similar job duties and

are subjected to the same or similar policies and procedures which dictate the day-to-day activities

performed by each person.

        47.     Christy and the Putative Class Members also worked similar hours and were denied

overtime as a result of the same illegal pay practice.

        48.     TDT’s policy of failing to pay their independent contractors, including Christy and the

Putative Class Members, overtime violates the FLSA, the Ohio Wage Acts and PMWA because these

workers are, for all purposes, employees performing non-exempt job duties.

        49.     Because Christy (and TDT’s other independent contractors) were misclassified as

independent contractors by TDT, they should receive overtime for all hours that they worked in excess

of 40 hours in each workweek.

                                      VI.     FLSA VIOLATIONS

        50.     As set forth herein, TDT has violated, and is violating, Section 7 of the FLSA, 29

U.S.C. § 207, by employing employees in an enterprise engaged in commerce or in the production of

goods for commerce within the meaning of the FLSA for workweeks longer than forty (40) hours

without compensating such employees for their employment in excess of forty (40) hours per week at

rates no less than 1 and ½ times the regular rates for which they were employed.

        51.     TDT knowingly, willfully, or in reckless disregard carried out this illegal pattern or

practice of failing to pay Christy and the Putative Class Members overtime compensation. TDT’s

failure to pay overtime compensation to these employees was neither reasonable, nor was the decision

not to pay overtime made in good faith.




                                                    7
          Case 2:19-cv-00186-MJH Document 1 Filed 02/20/19 Page 8 of 13



        52.     Accordingly, Christy and all those who are similarly situated are entitled to overtime

wages under the FLSA in an amount equal to 1 and ½ times their rate of pay, plus liquidated damages,

attorney’s fees and costs.

                                    VII.    PMWA VIOLATIONS

        53.     Christy brings this claim under the PMWA as a Rule 23 class action.

        54.     The conduct alleged violates the PMWA (43 Pa. Stat. Ann. § 333.104).

        55.     At all relevant times, TDT was subject to the requirements of the PMWA.

        56.     At all relevant times, TDT employed Christy and the Putative Class Members as an

“employee” within the meaning of the PMWA.

        57.     The PMWA requires employers like TDT to pay employees at one and one-half (1.5)

times the regular rate of pay for hours worked in excess of forty (40) hours in any one week. Christy

and the Putative Class Members are entitled to overtime pay under the PMWA.

        58.     TDT has and had a policy and practice of misclassifying Christy and the Putative Class

Members as independent contractors and failing to pay these workers overtime for hours worked in

excess of 40 hours per workweek.

        59.     Christy and the Putative Class Members seek unpaid overtime in amount equal to 1.5

times the regular rate of pay for work performed in excess of 40 hours in a workweek, prejudgment

interest, all available penalty wages, and such other legal and equitable relief as the Court deems just

and proper.

        60.     Christy and the Putative Class Members also seek recovery of attorneys’ fees, costs,

and expenses of this action, to be paid by TDT, as provided by the PMWA.

                               VIII. OHIO WAGE ACT VIOLATIONS

        61.     Christy brings this claim under the Ohio Wage Act as a Rule 23 class action.

        62.     The conduct alleged violates the Ohio Wage Act (O.R.C. §§4111).


                                                   8
          Case 2:19-cv-00186-MJH Document 1 Filed 02/20/19 Page 9 of 13



        63.     At all relevant times, TDT was and is subject to the requirements of the Ohio Wage

Act.

        64.     At all relevant times, TDT employed Christy and each Class Member with Ohio state

law claims as an “employee” within the meaning of the Ohio Wage Act.

        65.     The Ohio Wage Act requires employers like TDT to pay employees at one and one-

half (1.5) times the regular rate of pay for hours worked in excess of forty (40) hours in any one week.

Christy and each member of the Ohio Wage Act Class are entitled to overtime pay under the Ohio

Wage Acts.

        66.     TDT had a policy and practice of misclassifying Christy and each member of the Ohio

Wage Act class as independent contractors and failing to pay these workers overtime for hours worked

in excess of 40 hours per workweek.

        67.     Christy and each member of the Ohio Wage Act Class seek unpaid overtime in amount

equal to 1.5 times the regular rate of pay for work performed in excess of 40 hours in a workweek,

prejudgment interest, all available penalty wages, and such other legal and equitable relief as the Court

deems just and proper.

        68.     Christy and each member of the Ohio Wage Act Class also seek recovery of attorneys’

fees, costs, and expenses of this action, to be paid by TDT, as provided by the Ohio Wage Act.

                     IX.      CLASS AND COLLECTIVE ACTION ALLEGATIONS

        69.     Christy incorporates all previous paragraphs and alleges that the illegal pay practices

TDT imposed on Christy were likewise imposed on the Putative Class Members.

        70.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA, the Ohio Wage Acs and PMWA.




                                                   9
         Case 2:19-cv-00186-MJH Document 1 Filed 02/20/19 Page 10 of 13



        71.     Numerous other individuals who worked with Christy indicated they were improperly

classified as independent contractors, paid in the same manner, performed similar work, and were not

properly compensated for all hours worked as required by state and federal wage laws.

        72.     Based on his experiences and tenure with TDT, Christy is aware that TDT’s illegal

practices were imposed on the Putative Class Members.

        73.     The Putative Class Members were all improperly classified as independent contractors

and not afforded the overtime compensation when they worked in excess of forty (40) hours per week.

        74.     TDT’s failure to pay wages and overtime compensation at the rates required by state

and/or federal law result from generally applicable, systematic policies, and practices which are not

dependent on the personal circumstances of the Putative Class Members.

        75.     Christy’s experiences are therefore typical of the experiences of the Putative Class

Members.

        76.     The specific job titles or precise job locations of the Putative Class Members do not

prevent class or collective treatment.

        77.     Christy has no interest contrary to, or in conflict with, the Putative Class Members.

Like each Putative Class Member, Christy has an interest in obtaining the unpaid overtime wages owed

to them under state and/or federal law.

        78.     A class and collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.

        79.     Absent this action, many Putative Class Members likely will not obtain redress of their

injuries and TDT will reap the unjust benefits of violating the FLSA and applicable state labor laws.

        80.     Furthermore, even if some of the Putative Class Members could afford individual

litigation against TDT, it would be unduly burdensome to the judicial system.




                                                   10
            Case 2:19-cv-00186-MJH Document 1 Filed 02/20/19 Page 11 of 13



          81.   Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

          82.   The questions of law and fact common to the Putative Class Members predominate

over any questions affecting solely the individual members. Among the common questions of law and

fact are:

                a.      Whether TDT employed the Putative Class Members within the meaning of

                        the applicable state and federal statutes, including the FLSA, the Ohio Wage

                        Acts and PMWA;

                b.      Whether the Putative Class Members were improperly misclassified as

                        independent contractors;

                c.      Whether TDT’s decision to classify the Putative Class Members as

                        independent contractors was made in good faith;

                d.      Whether TDT’s decision to not pay time and a half for overtime to the Putative

                        Class Members was made in good faith;

                e.      Whether TDT’s violation of the FLSA, the Ohio Wage Acts and PMWA was

                        willful; and

                f.      Whether TDT’s illegal pay practices were applied uniformly across the nation

                        to all Putative Class Members.

          83.   Christy’s claims are typical of the claims of the Putative Class Members. Christy and

the Putative Class Members sustained damages arising out of TDT’s illegal and uniform employment

policy.

          84.   Christy knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective or class action.




                                                    11
         Case 2:19-cv-00186-MJH Document 1 Filed 02/20/19 Page 12 of 13



        85.     Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective and class action treatment.

                                         X.     JURY DEMAND

        86.     Plaintiff demands a trial by jury.

                                         XI.   RELIEF SOUGHT

        87.     WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

                a.      An Order designating this lawsuit as a collective action and permitting the

                        issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

                        individuals with instructions to permit them to assert timely FLSA claims in

                        this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

                b.      For an Order pursuant to Section 16(b) of the FLSA finding TDT liable for

                        unpaid back wages due to Christy and the Putative Class Members for

                        liquidated damages equal in amount to their unpaid compensation;

                c.      For an Order designating the state law classes as class actions pursuant to Fed.

                        R. Civ. P. 23;

                d.      For an Order appointing Christy and his counsel as Class Counsel to represent

                        the interests of the both the federal and state law classes;

                e.      For an Order awarding attorneys’ fees, costs and pre- and post-judgment

                        interest; and

                f.      For an Order granting such other and further relief as may be necessary and

                        appropriate.




                                                     12
Case 2:19-cv-00186-MJH Document 1 Filed 02/20/19 Page 13 of 13



                                   Respectfully submitted,

                                   By: /s/ Andrew W. Dunlap__
                                       Michael A. Josephson
                                       Pennsylvania Bar No. 308410
                                       Andrew W. Dunlap
                                       Texas Bar No. 24078444
                                       JOSEPHSON DUNLAP LAW FIRM
                                       11 Greenway Plaza, Suite 3050
                                       Houston, Texas 77046
                                       713-352-1100 – Telephone
                                       713-352-3300 – Facsimile
                                       mjosephson@mybackwages.com
                                       adunlap@mybackwages.com

                                      AND

                                      Richard J. (Rex) Burch
                                      Texas Bar No. 24001807
                                      BRUCKNER BURCH, P.L.L.C.
                                      8 Greenway Plaza, Suite 1500
                                      Houston, Texas 77046
                                      713-877-8788 – Telephone
                                      713-877-8065 – Facsimile
                                      rburch@brucknerburch.com

                                      AND

                                      Joshua P. Geist
                                      PA. I.D. No. 85745
                                      GOODRICH & GEIST, P.C.
                                      3634 California Ave.
                                      Pittsburgh, PA 15212
                                      Tel: (412) 766-1455
                                      Fax: (412)766-0300
                                      josh@goodrichandgeist.com

                               ATTORNEYS IN CHARGE FOR PLAINTIFF




                              13
